DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/2/22 has been entered. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19 and 26-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim(s) 19, the term ‘the body’ lacks antecedent basis such that it is not clear which ‘body’ the term could refer to (i.e., the body of the subject? the device? Another component body?). 
Claim(s) 26-27 is/are rejected due to its/their dependence on claim 19. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-12, 14-17, 19, and 21-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegel (US 20150196802 A1 – previously cited).

For claim(s) 1, Siegel teaches A pelvic floor muscle training and profiling apparatus for inserting into a body cavity of a human, [entire disclosure – see at least abstract], said apparatus comprising:
a body [10] having a distal end [40], a proximal end [85] opposite the distal end, an outer surface [outermost surface of 25], and a sensor support structure [118/218/318 and pocketed interior of Fig. 5], the body extending between said proximal end and said distal end, [Figs. 1 and 4-5], 
a sensor array encompassed in the body [embodiments of Figs. 4-5 and ¶59 et seq. (throughout ¶¶59-81)], the sensor array comprising a sensor [any one of plurality of sensors 205-206 / 360 in Figs. 4-5], the sensor array being mounted on said sensor support structure [sensors on PCB substrate 218/318 in Figs. 4-5], the sensor being adapted for detecting an exterior force applied to the outer surface of the body, [measurement of vaginal contraction being a central principle throughout entire disclosure – see at least abstract (mention of anal measurement as well in ¶153)], 
a micro-control unit [75, 20] adapted to receive sensor data from the sensor array, [per at least ¶47], characterized in that the sensor array further comprises a top sensor arranged on the distal end of the body [distalmost of sensors of Figs. 4-5], the top sensor facing distally [end view depicted on left side of Figs. 5A-F showing that sensors have a thickness dimension (the black portion) which constitute(s), under BRI, a form of ‘facing distally’ towards the distal end 40 (towards 40 itself and end of 40)],
and positioned to measure a force applied proximally against the apparatus, [consider that the device is capable of being oriented vertically such that then a lateral force applied to a longest side of the device of Siegel would then constitute(s), under BRI, a form of a force ‘applied proximally’ — i.e., a subject standing up with the device inserted in an orifice would then mean their muscles would squeeze the device ‘proximally’]
and the sensor is adapted for detecting a specific position of the exterior force applied to the outer surface of the body. [force profile is a central principle throughout the entire disclosure – see at least ¶¶60-75].

For claim 2, Siegel teaches  The apparatus according to claim 1, wherein the sensor measures a relative magnitude of the exterior force applied to the body. [force magnitude is a central principle throughout the entire disclosure – see at least ¶¶60-75].

For claim 3, Siegel teaches  The apparatus according to claim 1, wherein the sensor comprises two points of measurements placed at a maximum distance to each other of less than 0.3 cm. [sensors shown in Figs. 4-5 are immediately adjacent one another and so are at a distance of 0 cm between points (i.e., the entire sensor array is one contiguous measurement profile and not discretized); see also insertable length dimension options in ¶117 where sensors shown in Fig. 4 are equidistant from their adjacent sensors and include per ¶68 1-200 sensors thereby including at least a form of <0.3 cm distance between adjacent sensors (i.e., sensing points)]. 

For claim 4, Siegel teaches  The apparatus according to claim 1, wherein at least one sensor is a force sensor. [throughout entire disclosure – see at least ¶¶60-75, Figs. 4A-H]. 

For claim 5, Siegel teaches  The apparatus according to claim 1, wherein the sensor measures a relative distributed force applied to said sensor from a muscle contraction. [force distribution is a central principle throughout the entire disclosure – see at least ¶¶60-75 and Figs. 6-7].

For claim 6, Siegel teaches  The apparatus according to claim 1, wherein the sensor comprises at least 26 measurement points. [per ¶68]. 

For claim 7, Siegel teaches  The apparatus according to claim 1, wherein the sensor array extends along a whole length of the body. [per Figs. 1 and 4-5]. 

For claim 11, Siegel teaches  The apparatus according to claim 1, wherein a muscle contraction is identified by analysing a distribution of total applied force over a number of measurement points. [per ¶65 and Figs. 6-7]. 

For claim 12, Siegel teaches  The apparatus according to claim 2, comprising a visualizing means for visualising the position of the applied external force and/or the relative magnitude of the external force. [app on smartphone 95 per ¶47 and 
Figs. 14A-E]. 

For claim 14, Siegel teaches  A method for visualizing pelvic floor muscle contractions, [entire disclosure – see at least abstract], comprising the steps of: 
a) using an apparatus [Figs. 1 and 4-5] comprising: 
- a body [10] having a distal end, [40], a proximal end [85] opposite the distal end, an outer surface [outermost of 25], and a sensor support structure [118/218/318 and pocketed interior of Fig. 5], the body extending between said proximal end and said distal end, [Figs. 1, 4-5], 
- a sensor array encompassed in the body [embodiments of Figs. 4-5 and ¶59 et seq. (throughout ¶¶59-81)], and a further top sensor arranged on the distal end of the body, [distal-most of sensors of Figs. 4-5] the top sensor facing distally [end view depicted on left side of Figs. 5A-F showing that sensors have a thickness dimension (the black portion) which constitute(s), under BRI, a form of ‘facing distally’ towards the distal end 40 (towards 40 itself and end of 40)],and positioned to measure a force applied proximally against the apparatus, [consider that the device is capable of being oriented vertically such that then a lateral force applied to a longest side of the device of Siegel would then constitute(s), under BRI, a form of a force ‘applied proximally’ — i.e., a subject standing up with the device inserted in an orifice would then mean their muscles would squeeze the device ‘proximally’] the sensor array comprising a sensor, [205-206 / 360],
 the sensor being adapted for detecting an exterior force applied to the outer surface of the body and for detecting a specific position of the exterior force applied to the outer surface of the body, [Figs. 6 and 14A-E and ¶¶60-75], the sensor array being mounted on the sensor support structure, [Figs. 4-5],
- a micro-control unit [75, 20] adapted to receive sensor data from the sensor array, [per at least ¶47],  
and - a visualising means adapted for receiving sensor data from said micro-control unit, [app on smartphone 95 per ¶47 and Figs. 14A-E],
b) inserting said apparatus into a body cavity of a user, [Fig. 3], 
c) contracting at least one pelvic floor muscle of the user, [throughout entire disclosure – see at least abstract, ¶¶48-58], 
d) measuring the contraction on the outer surface of the body, [throughout entire disclosure – see at least ¶59 et seq.], 
and e) displaying data of the pelvic floor muscle contraction on the visualising means. [Fig. 6; Figs. 14A-E]. 

For claim 15, Siegel teaches  The method according to claim 14, wherein the data of the pelvic floor muscle contraction comprises: 
- a position of the contraction, and/or - a magnitude of the contraction. [Figs. 6-7]. 

For claim 16, Siegel teaches  The method according to claim 14, wherein the visualisation means is adapted to provide the user with feedback on a correctness of the muscle contraction, or the sensor is adapted for detecting a pressure profile of the exterior force applied to the outer surface of the body. [Figs. 6-7 and 14A-E].

For claim 17, Siegel teaches  A method for visualizing the pelvic floor muscle contraction of a user, comprising: using a pelvic floor muscle training and profiling apparatus according to claim 1. [entire disclosure – see at least abstract, Fig. 3]. 
 
For claim 19, Siegel teaches  A method for producing a pelvic floor muscle training and profiling apparatus [entire disclosure – see at least abstract] comprising the steps of: 
a) providing a sensor support structure [118/218/318 and pocketed interior of Fig. 5] having a distal end [end nearest 40], a proximal end [end nearest 85] opposite the distal end, the sensor support structure extending between said proximal end and said distal end [Figs. 1 and 4-5],
b) providing a micro-control unit [75, 20], a sensor array comprising a sensor [sensing embodiments of Figs. 4-5 and ¶59 et seq. (throughout ¶¶59-81)], and a further top sensor arranged on the distal end of the body [distalmost sensor of Figs. 4-5] the top sensor facing distally [end view depicted on left side of Figs. 5A-F showing that sensors have a thickness dimension (the black portion) which constitute(s), under BRI, a form of ‘facing distally’ towards the distal end 40 (towards 40 itself and end of 40)], and positioned to measure a force applied proximally against the apparatus, [consider that the device is capable of being oriented vertically such that then a lateral force applied to a longest side of the device of Siegel would then constitute(s), under BRI, a form of a force ‘applied proximally’ — i.e., a subject standing up with the device inserted in an orifice would then mean their muscles would squeeze the device ‘proximally’] wherein said sensor is adapted for detecting an exterior force applied to the outer surface of the body and for detecting a specific position of the exterior force applied to the outer surface of the body, [magnitude and positioning of contraction force is a central principle detailed throughout entire disclosure – see at least ¶¶60-75 and Figs. 6-7 and Figs. 14A-E], 
c) attaching the sensor array to the sensor support structure [Figs. 4-5 where sensors are on flat manifold / PCB 118/218/318], 
d) providing power and communication lines between the micro-control unit for receiving sensor data and the sensor array to provide a sensor element, [e.g., see functional outlay of Fig. 2 per ¶57 including power and processing (communication) elements], 
and e) encompassing the sensor element in a layer [55] so as to provide the apparatus with a structure. [per ¶46, and esp. ¶61 detailing coating (an explicit method of manufacture to teach this claim’s statutory category)]. 

For claim 21, Siegel teaches  The apparatus according to claim 1, wherein the sensor comprises at least 5 measurement points per cm. [insertable length dimension options in ¶117 where per ¶68 there are 1-200 sensors thereby including at least a form of 5 measurement points per cm]. 

For claim(s) 22, 24, and 26, Siegel teaches the sensor array further includes a side sensor operably secured to the body and spaced apart and positioned sideways relative to the top sensor. [any additional one of sensors in ¶65 and ¶68 constitute(s), under BRI, a form of a ‘side sensor spaced and positioned sideways’ to a frontmost (i.e., topmost) sensor — e.g., the sensor arrays shown in Figs. 4-5 (lateral spacing being  ‘spaced and positioned sideways’)] 

For claim(s) 23, 25, and 27, Siegel teaches the side sensor measures a different force than the force applied proximally against the apparatus. [the express purpose of the multiple sensors is to measure different forces per ¶65 (including thereby different proximal forces as explained in the independent claim(s) citation(s))] 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In consideration of Examiner’s interpretation and citation for the amended language of a top sensor ‘facing distally’, and in earnest and good faith advancement of prosecution, claim(s) 1, 14, and 19 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Siegel in view of Billard (US 20180146892 A1 – previously cited) (and thus the dependent claim(s) rejected with the same citations as shown above in the alternate as well). 

If (arguendo) Siegel fails to teach a top sensor which ‘faces distally’ and is ‘positioned to measure a force applied proximally against the apparatus’, then: 
Billard teaches a pelvic floor measurement apparatus [abstract] comprising providing a sensor body [4] having a topmost sensor [123] arranged on the distal end of the body and facing distally and positioned to measure a force applied proximally against the apparatus [Figs. 1-2 showing sensor 123 facing distally into cervix/uterus]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify a distal most sensor of the sensor array of Siegel to face distally as taught by Billard (i.e., to position a sensor of Siegel Fig. 4 on the distal apex of the device body to sense proximal forces directed longitudinally onto the tip of the device of Siegel) in order to help identify a potential prolapse of a subject’s uterus (as in the use of the device of Siegel in the vagina as is the most preferable embodiment).  As motivated by Billard ¶92. 

Response to Arguments
Applicant's arguments filed 9/2/22 have been fully considered but they are not persuasive.

Applicant argues Siegel fails to teach a top sensor ‘facing’ distally and which appears to be a verbatim reiteration of the same argument in the remarks filed 2/16/22. Examiner respectfully disagrees and reiterates the response submitted in the 3/2/22 final rejection, namely that because the end view of the sensor array on the left side of Siegel Figs. 5A-F shows the sensor edge (in black) facing distally, then the distal most sensor of the array of Siegel can be understood, under BRI, to ‘face distally’ as claimed.   Nonetheless, to advance prosecution, Examiner has also provided an alternate § 103 rejection to address this feature.
Applicant then argues that Siegel now fails to teach the new limitation of a top sensor to measure a force applied proximally.  However, other than the primary statement that Siegel does not teach such a feature, Applicant does not appear to point out any supposed errors or merits as to whether Siegel may apply to the currently amended claims.  Examiner respectfully disagrees and demonstrates the applicability of the reference(s) as detailed in the prior art rejections above.   

Applicant argues that Billard fails to teach a force sensor and instead teaches a displacement sensor on a flexible strip.  As a preliminary matter, Examiner respectfully submits that a displacement sensor would measure at least a form of a force (i.e., a force that produces a displacement).  Nonetheless, Examiner respectfully submits that the combination of Siegel and Billard does not require that Billard teach a force sensor as such feature is already explicitly taught by Siegel.  Further, Applicant’s position that the present application means to measure an amount of lateral force applied against the apparatus seems to conflict with Applicant’s previous position that the references fail to teach measurement of a force applied ‘proximally’ (which Applicant appears to contend is distinct from a ‘lateral’ force – a position Examiner does not agree with nor concede) to the apparatus.  It is not clear how the claim(s) are distinct from the references if the references (especially Siegel) expressly teach the measurement of (inter alia) lateral squeezing forces applied to the body of the sensing apparatus (e.g., the pelvic floor muscles of the vagina and/or anus).  

Conclusion
Examiner notes: although not relied upon as either a cited reference in the alternate (the providing of two alternate rejections would be, in the considered opinion of the Examiner, burdensome and duplicative prosecution), nor a new reference (and thus not constituting a proper citation in a pertinent prior art section of this action), Examiner draws attention to DE4134116A1 (already of record from an IDS) which teaches a distal forward-facing sensor disposed on a tip of an orifice muscle force measurement device which would measure proximally oriented forces directed upon the tip of the device as in the reference’s Fig. 3. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is(571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791